NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0582n.06

                                           No. 08-4210
                                                                                        FILED
                                                                                    Aug 18, 2009
                                                                               LEONARD GREEN, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


PAMELA J. PRICE,                                         )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )   On Appeal from the United
                                                         )   States District Court for the
COMMISSIONER SOCIAL SECURITY                             )   Southern District of Ohio
ADMINISTRATION,                                          )
                                                         )   OPINION
       Defendant-Appellee.                               )
                                                         )
                                                         )




Before: CLAY and SUTTON, Circuit Judges; and Thapar, District Judge.*

       CLAY, Circuit Judge. Plaintiff, Pamela J. Price (“Price”), seeks judicial review, pursuant

to 42 U.S.C. § 405(g), of the Commissioner’s determination that she was not entitled to a period of

disability, disability insurance benefits, or supplemental security income under the Social Security

Act (“the Act”), 42 U.S.C. §§ 416(i), 423, 1382c. After due consideration of Price’s arguments on

appeal, we AFFIRM the district court’ s judgment affirming the administrative law judge’s (“ALJ”)

decision to deny Price’s application for benefits.

                                                 I.




       *
       The Honorable Amul R. Thapar, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 08-4210
Price v. Comm’r Soc. Sec.

       In 2003, Price filed applications for disability insurance benefits and supplemental security

income alleging that she “became unable to work because of [a] disabling condition on January 23,

2001,” identifying migraines, neck and back pain, dizziness, and “mental health” issues as the basis

for her claim. (Administrative Record (“A.R.”) 87-91, 99, 133.) After her application was denied,

Price requested a hearing before an ALJ. At the March 8, 2006 hearing, Price appeared with counsel

and testified on her own behalf. A vocational expert also testified. After considering testimony and

other evidence, the ALJ issued a decision on February 20, 2007, finding that Price was not disabled.

(A.R. 15-32.) After Price’s request for review was denied, the ALJ’s decision became the final

decision of the Commissioner. 20 C.F.R. §§ 404.981, 416.1481.

       On October 2, 2007, Price filed a complaint in the United States District Court for the

Southern District of Ohio seeking judicial review of the ALJ’s decision. After considering the

parties’ briefs and upon review of the administrative record, the magistrate judge recommended that

the Commissioner’s decision be affirmed. On September 2, 2008, over Price’s objections, the

district court adopted the magistrate judge’s Report and Recommendation in its entirety. Price then

timely appealed to this Court.

                                                II.

       As an initial matter, we reject Price’s contention that the magistrate judge and the district

court applied an incorrect standard of review in reviewing the ALJ’s decision.

                                                A.

       To be entitled to disability insurance benefits, an individual must be “under a disability”

within the meaning of the Social Security Act. 42 U.S.C. § 423(a)(1)(E). The Act defines

                                               -2-
No. 08-4210
Price v. Comm’r Soc. Sec.

“disability” as the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” Id. §

423(d)(1)(A). The Social Security Administration (“SSA”) has established a five-step sequential

evaluation process for determining whether an individual is disabled. 20 C.F.R. § 404.1520(a).

       Judicial review of the ALJ’s decision is authorized by section 205(g) of the Act. 42 U.S.C.

§ 405(g). Section 205(g) provides that the Commissioner’s findings are conclusive if supported by

“substantial evidence.” 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial review thus is

limited to determining whether the ALJ applied the correct legal standards in reaching a decision and

whether there is “substantial evidence” in the record to support the findings. See Richardson v.

Perales, 402 U.S. 389, 401 (1971); Garcia v. Sec’y of Health and Human Servs., 46 F.3d 552, 555

(6th Cir. 1995).

       “Substantial evidence is more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Shelman v. Heckler, 821 F.2d
316, 320 (6th Cir. 1987) (internal quotations and citations omitted). In applying this standard, this

Court does not “try the case de novo, resolve conflicts in evidence, or decide questions of

credibility.” Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007). It also “is not necessary that this

court agree with the Commissioner’s finding, as long as it is substantially supported in the record.”

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). “Even if supported by substantial

evidence, however, a decision of the Commissioner will not be upheld where the SSA fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the claimant

                                                 -3-
No. 08-4210
Price v. Comm’r Soc. Sec.

of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007) (citing

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

       On appeal, this Court does not defer to the judgment of the district court. Rather, the Court

reviews de novo whether substantial evidence supports the ALJ’s decision. See 42 U.S.C. § 405(g);

Valley v. Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th Cir. 2005).

                                                  B.

       According to Price, the district court considered only the ALJ’s ultimate decision that she

was not disabled but failed to review the findings supporting the decision. Price’s argument is

unpersuasive.

       Price’s claim rests on the fact that both the magistrate judge and the district court stated that

the court’s “sole function is to determine whether the record as a whole contains substantial evidence

to support the Commissioner’s decision.” (Record on Appeal (“ROA”) 4, 40-41.) The conclusion

that Price draws from this de-contextualized statement, however, ignores that both the magistrate

judge and district court also recognized that “[t]he Commissioner’s findings must be affirmed if they

are supported by ‘such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.’” (ROA 4, 41 (emphasis added).) The record also demonstrates that the magistrate

judge and district court in fact considered whether the ALJ’s findings were supported by substantial

evidence, and did so at length. (See ROA 7-20, 42.) Nothing in the record reflects that the

magistrate judge or district court employed an improper standard of review or failed to conduct the

requisite review.



                                                 -4-
No. 08-4210
Price v. Comm’r Soc. Sec.

       In any event, we agree with the Commissioner’s argument that, even if Price were correct,

she cannot demonstrate prejudice because this Court reviews the ALJ’s findings directly. See Valley,
427 F.3d at 390. Consequently, regardless of whether the district court employed an improper

standard of review, this Court’s review would cure any potential error.

                                                 III.

       Before turning to whether substantial evidence supports the ALJ’s denial of Price’s disability

application, we consider Price’s argument that the ALJ abused its discretion by discounting the

opinion of her treating psychiatrist, Dr. Ashbaugh. Although conceding that Dr. Ashbaugh’s opinion

is not entitled to “controlling weight” because “other opinions of record are ‘inconsistent’ with it,”

Price argues that Dr. Ashbaugh’s opinion nevertheless is entitled to “the most weight.” Price’s

argument is unpersuasive. Upon review of the record, we conclude that the ALJ reasonably weighed

Dr. Ashbaugh’s opinions in light of the factors set forth in the regulations, considering the extent to

which his interrogatory responses were supported by relevant medical evidence and consistent with

other evidence. See 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

                                                  A.

       Under the applicable regulations, the Commissioner generally gives “more weight to opinions

from [] treating sources,” and will give such an opinion “controlling weight” where it is “supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(d)(2). Accordingly, while

a treating physician’s opinion generally is afforded “substantial, if not controlling, deference,”

Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004), that is true only if it satisfies the

                                                 -5-
No. 08-4210
Price v. Comm’r Soc. Sec.

standards set forth in the regulations, Rogers, 486 F.3d at 242; Jones v. Comm’r of Soc. Sec., 336
F.3d 469, 477 (6th Cir. 2003). Where the opinion of a treating physician is not supported by

objective evidence or is inconsistent with the other medical evidence in the record, this Court

generally will uphold an ALJ’s decision to discount that opinion. See, e.g., Combs v. Comm’r of

Soc. Sec., 459 F.3d 640, 652 (6th Cir. 2006) (en banc); Warner, 375 F.3d at 391-92; Martin v.

Comm’r of Soc. Sec., 170 F. App’x 369, 372-73 (6th Cir. 2006); Ford v. Comm’r of Soc. Sec., 114

F. App’x 194, 197 (6th Cir. 2004).

                                                 B.

       In August 2004, Dr. Ashbaugh provided written responses to interrogatories and completed

a questionnaire, both propounded by counsel, regarding the extent of Price’s work-related

limitations.   Although Dr. Ashbaugh’s responses to the questionnaire were equivocal, his

interrogaory responses indicated that Price had numerous mental functional limitations and was

disabled. Because Dr. Ashbaugh treated Price from January 2004 through January 2006, his opinion

regarding the extent of Price’s impairments generally would be entitled to great weight. In reviewing

Price’s claim, however, the ALJ concluded that Dr. Ashbaugh’s opinion was not entitled to

significant weight because it was not supported by objective medical findings and also was

inconsistent with other evidence in the record. Upon review of the record, we conclude that

substantial evidence supports this conclusion.

       First, the record amply supports the ALJ’s determination that Dr. Ashbaugh’s opinion was

not supported by objective medical evidence. In responding to the interrogatories regarding Price’s

impairments, Dr. Ashbaugh indicated that Price was unable to perform numerous tasks and thus was

                                                 -6-
No. 08-4210
Price v. Comm’r Soc. Sec.

severely impaired. Dr. Ashbaugh, however, failed to provide any explanation for his responses,

repeatedly declining the invitation to “please explain” the basis of his opinions. (A.R. 381-86.)

Although Dr. Ashbaugh elsewhere referred to “testing” that supported his conclusions, his response

was vague and unhelpful. See Hash v. Comm’r of Soc. Sec., 309 F. App’x 981, 986 (6th Cir. 2009);

Franklin v. Sec’y of Health & Human Servs., No. 88-1494, 1989 U.S. App. LEXIS 7974, at *6 (6th

Cir. June 6, 1989). Because Dr. Ashbaugh failed to identify objective medical findings to support

his opinion regarding Price’s impairments, the ALJ did not err in discounting his opinion. See 20

C.F.R. § 404.1527(d)(3); Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001) (“[T]he ALJ is not

bound by conclusory statements of doctors, particularly where they are unsupported by detailed

objective criteria and documentation.” (internal quotation omitted)); Hash, 309 F. App’x at 986-87;

Franklin, 1989 U.S. App. LEXIS 7974, at *6.

       Second, the record also supports the ALJ’s conclusion that Dr. Ashbaugh’s opinion was

inconsistent with his own prior assessments and treatment notes. Although Dr. Ashbaugh’s

treatment notes repeatedly indicate that Price was anxious and had a disaffected mood, they do not

document any factors that would support the conclusion that Price’s condition was debilitating.

Rather, as the ALJ pointed out, Dr. Ashbaugh’s treatment notes from March 7, 2005 indicate that

Price herself believed that “she is doing fairly well.” (A.R. 30, 414.) Dr. Ashbaugh’s treatment

notes from May 23, 2005 similarly indicate that Price stated that she didn’t think she was “doing too

bad.” (A.R. 483.) In fact, all of Dr. Ashbaugh’s treatment notes reflect that, while Price was anxious

or depressed about situational family issues, she consistently was alert, oriented, and calm during

conversations with Dr. Ashbaugh. Moreover, over the course of 2004 and 2005, Dr. Ashbaugh

                                                -7-
No. 08-4210
Price v. Comm’r Soc. Sec.

consistently estimated Price’s global assessment of functioning (“GAF”) score to be in the mid-50s,

indicating only “moderate” symptoms.1 (A.R. at 414-16.) On this record, we find no error in the

ALJ’s conclusion that Dr. Ashbaugh’s assessment that Price’s impairments were debilitating was

inconsistent with his treatment notes and prior assessments. See Hash, 309 F. App’x at 987; Ford,

114 F. App’x at 197.

       Third, the record also supports the ALJ’s determination that Dr. Ashbaugh’s interrogatory

responses were inconsistent with the mental functional capacity assessment Dr. Ashbaugh completed

the same day that he responded to the interrogatories. That questionnaire asked Dr. Ashbaugh to

assess Price’s “ability to do work-related activities on a day-to-day basis in a regular work setting.”

(A.R. at 375.) In completing the questionnaire, Dr. Ashbaugh indicated that Price’s ability to make

occupational adjustments, make performance adjustments, and make personal-social adjustments

almost uniformly was “fair” to “good.” (A.R. at 375-77.) The only factor that Dr. Ashbaugh rated

“poor” was Price’s ability to “demonstrate reliability.” (A.R. at 377.) In describing Price’s

“limitations” with respect that this factor, however, Dr. Ashbaugh indicated only that Price had poor

concentration, trouble focusing, and poor frustration tolerance. (A.R. at 376.) In support of these

negative assessments, Dr. Ashbaugh failed to follow the directive to “include the medical/clinical


       1
         “The GAF scale reflects a clinician’s assessment of an individual’s overall level of
functioning.” Hash, 309 F. App’x at 988 n.1 (citing American Psychiatric Association, Diagnostic
& Statistical Manual of Mental Disorders 30 (4th ed. 1994)). A GAF score of 51-60 “indicates
moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or
moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflict with
peers or co-workers).” Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 503 (6th Cir. 2006)
(internal quotation marks omitted). The higher the GAF score, the less serious the symptoms or
difficulties in functioning.

                                                 -8-
No. 08-4210
Price v. Comm’r Soc. Sec.

findings that support this assessment.” (A.R. at 376.) Dr. Ashbaugh also failed to identify any

“other work-related activities which are affected by” Price’s purported impairments. (A.R. at 377.)

We find no error in the ALJ’s conclusion that these responses were inconsistent with the notion that

Price was significantly impaired.

       Fourth, the ALJ reasonably determined that Dr. Ashbaugh’s opinions were inconsistent with

the medical conclusions of other reviewing physicians. Although the opinion of a treating physician

generally is given more weight, this Court has recognized that consultative opinions may be credited

where they are supported by the record. See Casey v. Sec’y of Health & Human Servs., 987 F.2d
1230, 1234 (6th Cir. 1993); Shavers v. Sec’y of Health & Human Servs., 839 F.2d 232, 235 (6th Cir.

1987). As the ALJ’s review of the administrative record indicates, no other treating or consultative

physicians concluded that Price was disabled.

       Taken together, these considerations provide more than sufficient evidence to support the

ALJ’s conclusion that Dr. Ashbaugh’s interrogatory responses were entitled only to minimal weight.

We therefore reject Price’s request that we set aside that finding aside. Because Price’s argument

boils down to what weight should be given opposing medical opinions, and because the record

supports the ALJ’s findings with respect to Dr. Ashbaugh’s opinions, we find no error in the ALJ’s

decision to discount Dr. Ashbaugh’s opinion. See Mullins v. Sec’y of Health & Human Servs., 836
F.2d 980, 984 (6th Cir. 1987) (“Claimant’s argument rests solely on the weight to be given opposing

medical opinions, which is clearly not a basis for our setting aside the ALJ’s factual findings.

Further, there is ample support in the record in addition to [the disputed] medical opinion to uphold

the ALJ’s findings with respect to the severity of [the claimant’s] condition.”).

                                                -9-
No. 08-4210
Price v. Comm’r Soc. Sec.

                                               IV.

       Finally, we turn to Price’s claim that the ALJ’s findings are not supported by substantial

evidence. Taking each of Price’s concerns in turn, we conclude that Price’s argument are

contradicted by the record and unavailing. The ALJ properly applied the five-step sequential

evaluation process in determining that Price was not disabled. The ALJ considered the record

medical evidence and opinion of the vocational expert and concluded that, despite her impairments,

Price could perform medium exertional work and thus could perform a significant number of jobs

in the national economy. The record supports those conclusions.

                                                A.

       To be considered “under a disability” under the Social Security Act, a person must be “unable

to engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The

Act further specifies:

       [A]n individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable to
       do his previous work but cannot, considering his age, education, and work
       experience, engage in any other kind of substantial gainful work which exists in the
       national economy, regardless of whether such work exists in the immediate area in
       which he lives, or whether a specific job vacancy exists for him, or whether he would
       be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

       To determine eligibility for disability benefits, the SSA uses a five-step “sequential

evaluation process.” 20 C.F.R. § 404.1520; Combs, 459 F.3d at 642-43. If the claimant is found to

                                              - 10 -
No. 08-4210
Price v. Comm’r Soc. Sec.

be conclusively disabled or not disabled at any step, the inquiry ends at that step. 20 C.F.R. §

404.1520(a)(4). The five steps are:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or mental
       impairment—i.e., an impairment that significantly limits his or her physical or mental
       ability to do basic work activities—the claimant is not disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the listings
       in Appendix 1 to Subpart P of the regulations and meets the duration requirement,
       the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

See id. §§ 404.1520(a)(4)(i)-(v), 404.1520(b)-(g); Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 539

(6th Cir. 2007); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The claimant

bears the burden of proof through step four; at step five, the burden shifts to the Commissioner.

Jones, 336 F.3d at 474.

                                                 B.

       Price’s first complaint is that the ALJ improperly characterized the medical evidence as

concluding that she had “vascular” headaches, when in fact her medical records show that her

doctors agreed that she suffered from “posttraumatic” headaches. Price contends that the “ALJ’s

purposeful misdiagnosis” is “part of an odd theme that appears throughout the ALJ opinion seeking




                                               - 11 -
No. 08-4210
Price v. Comm’r Soc. Sec.

to deny the posttraumatic origin of [her] chronic headaches and the fact [that they are the result of

a] work-related injury.” (Price Br. at 20.) We disagree.

        Contrary to Price’s argument on appeal, the record actually shows that the ALJ acknowledged

that (1) Price’s “history of headache pain is well-documented by the medical evidence of record,”

(2) that she was “diagnosed [with] post-concussion syndrome with associated headache pain,” (3)

she was “diagnosed with ‘transformed migraine’ type headaches,” and (4) she was diagnosed with

“post-concussion syndrome.” (A.R. at 23-24.) The ALJ, however, also took into account that

Price’s doctors stated that Price’s headaches “appear to be vascular in nature.” (A.R. 23, 345.)

Considering the various characterizations of her headaches, the ALJ concluded that the vascular

diagnosis was more consistent “with the small-vessel ischemic changes that have repeatedly been

shown on the CT and MRI testing of record and is a more reasonable interpretation of the evidence.”

(A.R. 24.) In support of this conclusion, the ALJ noted that the testing done at the time of Price’s

“minor 2001 closed-head injury” was negative. (A.R. 24.) The record supports the ALJ’s reasoning,

showing both that the testing around the time of Price’s 2001 injury was negative and that

subsequent testing confirmed ischemic damage that would support a vascular diagnosis. (A.R. 157,

495.)

        In any event, even if Price is correct that the ALJ should have recognized the posttraumatic

origin of her headaches, there is no evidence that this distinction played any significance in the ALJ’s

decision that Price was not disabled. Although characterizing Price’s headaches as vascular, the ALJ

nevertheless recognized that they were “severe” and resulted in significant functional limitations.

(A.R. at 23-26 (finding that Price’s vascular headaches “do affect her capacity for basic work activity

                                                 - 12 -
No. 08-4210
Price v. Comm’r Soc. Sec.

to some extent and which are ‘severe’ within the meaning of the Social Security Act”.)) The

aspersions Price’s brief casts on the ALJ’s motives and findings are wholly unfounded.

       Considering the record as a whole, we conclude that there is substantial evidence to support

the ALJ’s conclusion that although Price suffered from severe headaches, of whatever origin, those

headaches did not render Price disabled, insofar as that term is defined in the Act. The origin and

effect of her headaches clearly were distinct considerations, and Price offers no evidence that the

ALJ’s consideration of the former influenced its consideration of the latter. Price also has offered

no evidence that any medical evidence supports a finding that her headaches were objectively

debilitating. Nor would the record support such a conclusion. Although the record shows that Price

made numerous visits to various emergency rooms, those visits mostly involved complaints that were

unrelated to her allegedly debilitating headaches. (A.R. at 147-49, 154-55, 170-73, 180-83, 194-96.)

In fact, on several visits, Price expressly denied suffering from headaches. (A.R. at 180, 194.)

Price’s own descriptions of her daily regimen and social activities also support the ALJ’s conclusion

that she was not disabled. See Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th

Cir. 1990) (“As a matter of law, an ALJ may consider household and social activities in evaluating

complaints of disabling pain.”).

                                                 C.

       Price also argues that the ALJ also improperly denied her claim on the basis of her “history

of polysubstance abuse.” Although conceding that she has a history of substance abuse, Price

disputes whether this history “has any present effect on [her] condition as it pertains to her ability

to work,” suggesting the ALJ’s finding is but another example of the ALJ’s scheme of “purposeful

                                                - 13 -
No. 08-4210
Price v. Comm’r Soc. Sec.

misdiagnosis.” (Price Br. at 21-22.) Once again, however, Price overlooks that the record does not

indicate that the ALJ relied on this finding to minimize or dispute her claimed impairments.

       Price emphatically challenges the ALJ’s characterization of her history of substance abuse

as a “severe” impairment, arguing that no medical evidence supports this conclusion and contending

that no doctors have described any “drug-seeking behavior” on her part. Again, however, Price

seems to fundamentally misunderstand the ALJ’s finding. The ALJ was not characterizing her

history of substance abuse as “severe” and does not appear to have relied on her history of abuse as

a basis for minimizing her claimed disabilities. Rather, the ALJ’s decision, although not a model

of clarity, seems to suggest that her substance abuse was one factor that contributed to the severity

of her impairment. The ALJ then took this limitation into account in determining what jobs Price

remained able to perform. Although the ALJ could have been clearer on this point, we find nothing

in the record to support Price’s claim that the ALJ erred in any way.

                                         CONCLUSION

       For the foregoing reasons, we hereby AFFIRM the district court’s decision upholding the

Commissioner’s denial of Price’s application for disability insurance benefits.




                                               - 14 -